Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Detailed Action
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s)  1, 2, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oami (2016/023914).
     With respect to claim 1, Oami teaches several embodiments of an analysis apparatus,  see figures 1, 12 and 13, comprising: at least a memory 22 for storing instructions (see para. 115) and figure 13; a processor 20 for executing  one or more instructions to determine a vehicle part (illustrated in figures 3 and 4) and persons (illustrated in 3, 4, 6 and 11) for each of plural images.  Oami also teaches taking images of the vehicle and occupants thereof at different directions, see the first direction in figure 3 and the second direction in figure 4. 
O     ami teaches detection of coordinates according to para. 81 wherein there is the row of front seats and the row of rear seats as a reference for defining the group.  Oami further teaches the group of persons is detected from different images (see figures 3 and 4), see also the person grouping unit 401, group associating unit 402.  Oami also teaches counting  the number of groups via group associating unit 402 and counting the 

     With respect to claim 2, Oami teaches wherein the processor (20) groups persons in accordance with a distance between the occupants, see para. 87, lines 9-11 and para. 89, lines 6-16.

     With respect to claim 8, Oami teaches wherein the processor 20 is configured to execute one or more instructions to detect a human face (para. 89, lines 1-9), see also the rectangles on the images of figures 3 and 4.  See paragraph 90, lines 1-10 regarding the grouping of persons which includes their faces. 

     With respect to claim 9, Oami teaches  an analysis method implemented by the system of figures 1, 13 and 14, using a computer CPU 20  for implementing the method comprising: detecting images of the vehicle  (see figures 3  and 4) and occupants  (see the rectangular icons in  figures 3 and 4). Oami teaches taking  different images from different directions.  The first direction  is shown by  figure 3 and the second direction is shown by  figure 4.   Oami teaches detection of coordinates according to para. 81 wherein there is the row of front seats and the row of rear seats as a reference for defining the group.  Oami further teaches the group of persons is detected from different images (see figures 3 and 4), see also the person grouping unit 401, group associating unit 402.  Oami also teaches counting  the number of groups via group associating unit 

     With respect to claim 10, Oami teaches a non-transitory  storage medium (ROM 22 or ROM 24) for storing programs for implementing the method, see para. 115.  Oami teaches a computer 20 which is a processor  for executing  one or more instructions to determine a vehicle part (illustrated in figures 3 and 4) and persons (illustrated in 3, 4, 6 and 11) for each of plural images.  Oami also teaches taking images of the vehicle and occupants thereof at different directions, see the first direction in figure 3 and the second direction in figure 4. 
Oami teaches detection of coordinates according to para. 81 wherein there is the row of front seats and the row of rear seats as a reference for defining the group.  Oami further teaches the group of persons is detected from different images (see figures 3 and 4), see also the person grouping unit 401, group associating unit 402.  Oami also teaches counting  the number of groups via group associating unit 402 and counting the number of persons in the group via  calculation unit 403, see bottom of para. 80 and entirety of para. 83.


                      Claims Objected To As Containing Allowable Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664